IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                          NO. AP-76,534



                       EX PARTE TERRY JOE SOLLEY, Applicant



               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                CAUSE NO. 1125854 IN THE 339TH DISTRICT COURT
                           FROM HARRIS COUNTY



       Per curiam.

                                           OPINION

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of aggravated

robbery with a deadly weapon and sentenced to thirty-five years’ imprisonment. The Fourteenth

Court of Appeals affirmed his conviction. Solley v. State, No. 14-07-00803-CR (Tex. App.–Houston

[14th Dist.] Feb. 19, 2009) (unpublished).

       Applicant contends, inter alia, that his appellate counsel rendered ineffective assistance

because counsel failed to timely notify Applicant that his conviction had been affirmed and failed
                                                                                                        2

to advise him of his right to petition for discretionary review pro se.

       Appellate counsel filed an affidavit with the trial court. Based on that affidavit, the trial court

has entered findings of fact and conclusions of law that appellate counsel failed to timely notify

Applicant that his conviction had been affirmed and failed to advise him of his right to petition for

discretionary review pro se. The trial court recommends that relief be granted. Ex parte Wilson, 956
S.W.2d 25 (Tex. Crim. App. 1997). We find, therefore, that Applicant is entitled to the opportunity

to file an out-of-time petition for discretionary review of the judgment of the Fourteenth Court of

Appeals in Cause No. 14-07-00803-CR that affirmed his conviction in Case No. 1125854 from the

339th Judicial District Court of Harris County. Applicant shall file his petition for discretionary

review with the Fourteenth Court of Appeals within 30 days of the date on which this Court’s

mandate issues.

       Applicant’s remaining claims are dismissed. Ex parte Torres, 943 S.W.2d 469 (Tex. Crim.

App. 1997).



Delivered: April 13, 2011
Do not publish